Exhibit 10.3

SUPPLEMENTAL EIP SHARE UNIT AWARD AGREEMENT

Platinum Underwriters Holdings, Ltd.
Amended and Restated Executive Incentive Plan

This SUPPLEMENTAL EIP SHARE UNIT AWARD AGREEMENT (this “Award Agreement”) made
as of this 14th day of February, 2012, between Platinum Underwriters Holdings,
Ltd., a Bermuda company (the “Company”), and        (the “Participant”), is made
pursuant to the terms of the Company’s Amended and Restated Executive Incentive
Plan (the “Plan”) in conjunction with the Company’s 2010 Share Incentive Plan or
any successor plan (the “Share Incentive Plan”) and, if applicable, the
Company’s Section 162(m) Performance Incentive Plan or any successor plan.

Section 1. Definitions. Capitalized terms used herein but not defined shall have
the meanings set forth in the Plan. For purposes of this Award Agreement, the
terms “Disability” and “Separation from Service” shall have the meanings
attributed to such terms under Section 409A of the Internal Revenue Code and the
treasury regulations and other guidance promulgated thereunder.

Section 2. Share Unit Award. The Company hereby grants to the Participant a
Share Unit Award of        share units (the “Share Units”) in respect of the
2012-2013 Performance Cycle (the “Performance Cycle”) under the Plan. The Share
Units are notional, non-voting units of measurement based on the Fair Market
Value (as defined in the Share Incentive Plan) of the Common Shares, which will
entitle the Participant to receive payments, subject to the terms hereof, in
Common Shares.

Section 3. Vesting Requirements. One-half of the Share Units shall become fully
vested on the date in 2013 on which the Committee certifies the performance
results for 2012, and one-half of the Share Units shall become fully vested on
the date in 2014 on which the Committee certifies the performance results for
2013 (each, a “Vesting Date”), subject to the Participant’s continued employment
with the Company or any of its subsidiaries through each such Vesting Date.

Section 4. Termination of Employment; Breach of Certain Covenants. In the event
of the Participant’s termination of employment with the Company or any of its
subsidiaries for any reason prior to a Vesting Date, any Share Units which have
not yet vested shall be immediately forfeited and automatically cancelled
without further action of the Company. If the Participant breaches Section 8.A
hereof prior to a Vesting Date, the Company may require the Participant to
forfeit the Participant’s interest in any Share Units which have not yet vested.
In the event of the Participant’s termination of employment by the Company or
any of its subsidiaries for “Cause” (as hereinafter defined) or the breach by
the Participant of Section 8.B hereof or any covenant not to compete with the
Company or any of its subsidiaries to which the Participant is or becomes
subject (a “Non-Compete Covenant”), (i) the Participant’s rights with respect to
any Share Units hereunder, whether or not vested, may be forfeited and cancelled
by the Company and (ii) the Company may require the Participant to return to the
Company any or all of the payments made to the Participant in respect of the
Share Units, in such manner and on such terms and conditions as may be required
by the Company. For purposes of this Award Agreement, “Cause” shall mean (i) the
Participant’s willful and continued failure to substantially perform the
Participant’s duties to the Company or any of its subsidiaries; (ii) the
Participant’s conviction of, or plea of guilty or nolo contendere to, a felony
or other crime involving moral turpitude; (iii) the Participant’s engagement in
any malfeasance or fraud or dishonesty of a substantial nature in connection
with the Participant’s position with the Company or any of its subsidiaries, or
other willful act that materially damages the reputation of the Company or any
of its subsidiaries; (iv) the Participant’s breach of Section 8.B hereof or a
Non-Compete Covenant; or (v)  the sale, transfer or hypothecation by the
Participant of Common Shares in violation of the Share Ownership Guidelines of
the Company; provided, however, that no such act, failure to act or event that
is capable of being cured by the Participant shall be treated as “Cause” under
this Award Agreement unless the Participant has been provided a detailed,
written statement of the basis for the Company’s belief that such act, failure
to act or event constitutes “Cause” and have had at least thirty (30) days after
receipt of such statement to cure such act, failure to act or event.
Notwithstanding the foregoing, the definition of Cause in any employment or
severance agreement between the Company or any subsidiary and the Participant in
effect at the time of termination of employment shall supersede the foregoing
definition. For purposes of this Award Agreement, no act or failure to act shall
be considered “willful” unless it is done, or failed to be done, in bad faith,
and without reasonable belief that the act or failure to act was in the best
interest of the Company.

Section 5. Payment of Award.

(a) General. Subject to the provisions of Section 5(c) hereof, payment in
respect of each one-half of the Award hereunder shall be made in Common Shares
as soon as practicable following the Vesting Date for such one-half, but in all
events prior to March 15 of the calendar year following the year in which such
Vesting Date occurs. The amount of the payments to be made in respect of the
Award will be determined, in accordance with the terms of this Award Agreement
and the Plan, as set forth in Exhibit A hereto.

(b) Withholding. Any payment in respect of the Share Units shall be made to the
Participant after deduction of applicable withholding taxes in the amount
determined by the Company, which shall be withheld at the applicable
supplemental wage withholding rate, or such other rate as determined by the
Company, provided that such amount shall not exceed the Participant’s estimated
federal, state and local tax obligation with respect to payment in respect of
such Share Units. In lieu of the foregoing, the Company may allow the
Participant to pay the applicable withholding taxes to the Company in such other
form as approved by the Company.

(c) Change in Control. Notwithstanding the provisions of Section 5(a) hereof,
upon a Change in Control of the Company that constitutes a change in ownership
or effective control of the Company (or a change in the ownership of a
substantial portion of the Company’s assets), within the meaning of Section 409A
of the Code, the Participant shall receive, in respect of an Award hereunder,
the payments determined, in accordance with the terms of this Award Agreement
and the Plan, as set forth in Exhibit A hereto, but on a prorated basis based on
the period of service by the Participant and the achievement by the Company of
an ROE that equals or exceeds the Annual Threshold ROE in any year or partial
year in the Performance Cycle as of the end of the fiscal quarter immediately
preceding the date of such Change in Control, as determined by the Committee
prior to such Change in Control. Any payments made under this Section 5(c) shall
be made as soon as practicable following the occurrence of the Change in
Control, but in all events prior to the March 15 of the calendar year following
the year in which the Change in Control occurs. To the extent that a Participant
is a party to an employment or consulting agreement with the Company containing
provisions for the treatment of Awards under the Plan upon a Change in Control,
such provision of the employment or consulting agreement shall govern and
control for purposes of this Section 5(c).

Section 6. Restrictions on Transfer. No portion of the Share Units may be sold,
assigned, transferred, encumbered, hypothecated or pledged by the Participant,
other than to the Company as a result of forfeiture of the Share Units as
provided herein, unless and until the payment of the Share Units in accordance
with Section 5 hereof.

Section 7. Limitation of Rights. The Participant shall not have any privileges
of a shareholder of the Company with respect to the Share Units. Nothing in this
Award Agreement shall confer upon the Participant any right to continue as an
employee of the Company or any subsidiary or to interfere in any way with any
right of the Company to terminate the Participant’s employment at any time.

Section 8. Restrictive Covenants. The effectiveness of this Award Agreement is
conditioned upon the Participant honoring the following restrictive covenants
(the “Restrictive Covenants”). These Restrictive Covenants are not intended to
amend or supersede the terms of any noncompetition or other restrictive covenant
agreed to between the Company and the Participant or to which the Participant is
subject.

A. Nondisclosure of Confidential Information. The Participant acknowledges that
during the course of the Participant’s employment with the Company and/or its
subsidiaries (collectively, the “Companies”) the Participant has had or will
have access to and knowledge of certain information that the Companies consider
confidential, and that the release of such information to unauthorized persons
would be extremely detrimental to the Companies. As a consequence, the
Participant hereby agrees and acknowledges that the Participant owes a duty to
the Companies not to disclose, and agrees that without the prior written consent
of the Company, at any time following the date hereof, either during or after
the Participant’s employment with any of the Companies, the Participant will not
communicate, publish or disclose, to any person anywhere or use, any
Confidential Information (as hereinafter defined), except as may be necessary or
appropriate to conduct the Participant’s duties to the Companies (provided the
Participant is acting in good faith and in the best interests of the Companies)
or as may be required by law or judicial process. The Participant will use best
efforts at all times to hold in confidence and to safeguard any Confidential
Information from falling into the hands of any unauthorized person. The
Participant will return to the Companies all Confidential Information in the
Participant’s possession or under the Participant’s control whenever any of the
Companies shall so request, and in any event will promptly return all such
Confidential Information if the Participant’s relationship with the Companies is
terminated for any or no reason and will not retain any copies thereof. For
purposes hereof, the term “Confidential Information” shall mean any information
used by or belonging or relating to the Companies that is not known generally to
the industry in which the Companies are, or may be, engaged and which the
Companies maintain on a confidential basis, including, without limitation, any
and all trade secrets and proprietary information, information relating to the
business and services, any employee information, customer lists and records,
business processes, procedures or standards, know-how, manuals, business
strategies, records, financial information, in each case, whether or not reduced
to writing or stored electronically, as well as any information that the
Companies advise the Participant should be treated as confidential.

B. Non-Solicitation and Non-Hire of Employees. The Participant agrees that for a
period beginning on the date hereof and ending 12 months following the date of
the Participant’s termination of employment with the Companies for any reason,
the Participant shall not, on the Participant’s own behalf or on behalf of any
other person or entity, without the prior written consent of the Company,
directly or indirectly, solicit, hire or cause to be solicited or hired by an
enterprise with which Participant may ultimately become associated, or
participate in or promote the solicitation of, interfere with, attempt to
influence or otherwise affect the employment of, any employee of the Companies
whose annual compensation exceeds $100,000.

C. Representation of Participant. Upon the acceptance by the Participant of the
Common Shares payable following the vesting of Share Units hereunder, the
Participant shall be deemed to represent that the Participant has not engaged in
nor has any intention of engaging in any action that would constitute a
violation of the Restrictive Covenants or any Non-Compete Covenant.

D. Injunctive Relief. The Participant acknowledges and agrees that the
Restrictive Covenant provisions of this Section 8 are reasonable and necessary
for the successful operation of the Companies. The Participant further
acknowledges that if the Participant breaches any provision of the Restrictive
Covenants, the Companies will suffer irreparable injury. It is therefore agreed
that the Company shall have the right to enjoin any such breach or threatened
breach, without posting any bond, if so ordered by a court of competent
jurisdiction. The existence of this right to injunctive and other equitable
relief shall not limit any other rights or remedies that the Company may have at
law or in equity including, without limitation, the right to monetary,
compensatory and punitive damages. In addition to any means at law or equity
available to the Company to enforce the Restrictive Covenants, the Company shall
retain any rights it may have under this Award Agreement relating to the Award
for a breach of the Restrictive Covenants including, without limitation, the
right to cancel the Award and the right to require the Participant to return to
the Company any payments made to the Participant in respect of the Share Units.
If any provision of this Section 8 is determined by a court of competent
jurisdiction to be not enforceable in the manner set forth herein, the
Participant and the Company agree that it is the intention of the parties that
such provision should be enforceable to the maximum extent possible under
applicable law. If any provision of this Section 8 is held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
or enforceability of any other provision of this Section 8.

Section 9. Changes in Capitalization. The Award shall be subject to the
provisions of the Share Incentive Plan relating to adjustments for changes in
corporate capitalization.

Section 10. Notices. Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the Secretary of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

Section 11. Construction. This Award Agreement and the Award evidenced hereby
are granted by the Company pursuant to the Plan and the Share Incentive Plan and
are in all respects subject to the terms and conditions of the Plan and the
Share Incentive Plan. The Participant hereby acknowledges that a copy of each of
the Plan and the Share Incentive Plan has been delivered to the Participant and
the Participant accepts the Share Units hereunder subject to all terms and
provisions of the Plan and the Share Incentive Plan, which are incorporated
herein by reference. In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Plan or the Share
Incentive Plan, then the Plan or the Share Incentive Plan, as applicable, shall
govern and prevail. The construction of and decisions under the Plan, the Share
Incentive Plan and this Award Agreement are vested in the Committee, whose
determinations shall be final, conclusive and binding upon the Participant.

Section 12. Governing Law. This Award Agreement and the Award hereunder shall be
governed by, and construed in accordance with, the laws of the State of New
York, excluding the choice of law rules thereof.

Section 13. Counterparts. This Award Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 14. Binding Effect. This Award Agreement shall be binding upon and inure
to the benefit of the legatees, distributees, and personal representatives of
the Participant and the successors of the Company.

Section 15. Entire Agreement. This Award Agreement and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof, merging any and all prior agreements.

[SIGNATURES ON FOLLOWING PAGE]

1

IN WITNESS WHEREOF, the Company and the Participant have executed this Award
Agreement effective as of the date first above written.

PLATINUM UNDERWRITERS HOLDINGS, LTD.

By:                                                           

Name:                                                           

Title:                                                           

PARTICIPANT

By:                                                           

Name:                                                           

Exhibit A
to
Supplemental EIP Share Unit Award Agreement

Payment Schedule
for the
2012 – 2013 Performance Cycle

Annual Threshold ROE

4%

Calculation of Payment

The amount of the payments in respect of each one-half of the Award shall be
equal to one-half of the number of Share Units for each year in the Performance
Cycle in which the Company has achieved an ROE that equals or exceeds the Annual
Threshold ROE set forth above. The payments shall be made in Common Shares.

2